Citation Nr: 0600857	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision which granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 10 percent rating for the condition.  The 
veteran appeals for a higher rating.  In August 2005, he 
testified at a Travel Board hearing before the undersigned 
member of the Board.  A transcript of the hearing has been 
associated with the claims file.

In the judgment of the Board, there is a further VA duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Therefore, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The veteran seeks a rating in excess of 10 percent for his 
service-connected degenerative disc disease of the lumbar 
spine.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and the implementing regulations apply in 
the instant case.  The revised VCAA duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  

Upon review of the claims file, the Board notes that the 
veteran's last VA examination which addressed his 
degenerative disc disease of the lumbar spine was given in 
January 2003.  At his August 2005 hearing before the Board, 
the veteran asserted that this examination did not adequately 
evaluate his condition at that time, and the condition had 
also become worse since this examination.  In light of the 
veteran's claim that this condition has increased in severity 
since his last VA examination, the Board finds that a current 
examination which addresses the current severity of the 
condition is needed prior to further adjudication of this 
claim.

Additionally, the Board notes that the regulations regarding 
rating spine disabilities have been revised since the last 
examination, effective September 26, 2003, and the veteran 
has not been provided with an examination which addresses the 
new criteria.  See 68 Fed.Reg. 51454-51457 (2003).  A current 
examination should also be given for this reason.

Any additional updated treatment records should also be 
obtained.

Accordingly, the case is remanded for the following:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his degenerative disc 
disease of the lumbar spine during and 
since 2005.  Obtain copies of the related 
medical records which are not already 
associated with the claims file.

2.  The RO should arrange for the veteran 
to be scheduled for an examination which 
addresses the current severity of his 
service-connected degenerative disc 
disease of the lumbar spine.  Pertinent 
information in the claims folder should 
be reviewed by the examiner.  Any 
necessary related studies, including 
X-ray studies and range of motion testing 
in degrees, should be done.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected lumbar 
spine disability, utilizing the 
disability evaluation examination 
worksheet for the spine.

3.  The RO should then readjudicate the 
veteran's claim for an evaluation higher 
than 10 percent for service-connected 
degenerative disc disease of the lumbar 
spine, with consideration of the old and 
amended versions of the Schedule for 
rating disabilities of the spine.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative a 
supplemental SOC (to include citation to 
all additional legal authority 
considered, and reasons and bases for the 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


